Citation Nr: 1506918	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran submitted a VA form 21-526EZ in June 2014, wherein he claimed entitlement to service connection for back and psychiatric disabilities.  To date, these claims have not been addressed by the Agency of Original Jurisdiction (AOJ).  As such, they are referred to the AOJ for appropriate action. 


REMAND

The Board's review of the record reveals that further development is warranted.  The Veteran has claimed entitlement to service connection for headaches.  His service treatment records have been reviewed, but do not show the Veteran was either treated for or diagnosed with a headache disorder.  However, the Veteran underwent a VA examination in November 2004, wherein he was diagnosed with tension headaches.  This diagnosis was confirmed during his most recent VA examination, which was conducted in January 2014.  In the examination report, the examiner indicated the Veteran was initially diagnosed with headaches in 1977.  

In a statement dated in June 2004, the Veteran indicated that he had received treatment at the Sepulveda VA Medical Center (VAMC) from January 1977 to the present.  In October 2009 and July 2011 Board remands, the AOJ was instructed to undertake appropriate development to obtain those records.  Appropriate procedures for requesting federal records and notifying the claimant if records are unavailable are outlined in VA's Adjudication Procedures Manual (M21-1MR).  See M21-1MR Part I.1.C.5.b-f. In pertinent part, these procedures indicate VA is obligated to pursue federal records until they are obtained, or it is reasonably certain that the records do not exist, or further efforts to obtain the records would be futile.  These procedures further indicate a formal finding of unavailability should be prepared when it is determined that such records do not exist.  The Board notes the AOJ prepared a formal finding relative to records from the West LA VAMC.  Additionally, the AOJ conducted initial development to obtain the Sepulveda VAMC historic treatment records.  However, to date the Sepulveda VAMC has only provided records which date to 1983.  

Therefore, the AOJ must ensure complete compliance with the above noted adjudication procedures in the M21-1MR to obtain treatment notes dating to January 1977 from the Sepulveda VAMC, as it has relative to the West LA VAMC outpatient treatment notes. 

Additionally, the AOJ should undertake appropriate development to obtain any ongoing treatment records related to the disability at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain outpatient treatment records from the Sepulveda VAMC from January 1977 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1MR Part I.1.C.5.f.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

